Mitchell, J.
One blicolin, an insolvent, made an assignment of all his property for the benefit of his creditors to the appellant, Hilgers, who qualified and acted as such until removed by the order of the District Court upon the petition of the majority of the creditors. From the order removing him, Hilgers appealed to this court, where the order was affirmed. 55 Minn. 130; (56 N. W. 587.)
Upon the settlement of his account as assignee after the case was *325remanded, the District Court disallowed Ms claim for disbursements made in prosecuting the appeal to tMs court. The District Court was clearly right. In prosecuting the appeal to this court, Hilgers was acting in the interest of himself personally, and not of the trust estate. It was immaterial to the estate whether Hilgers or somebody else was assignee. The estate wrould not have been benefited by the expenditure, even if the appeal had terminated in Hilgers’ favor. It was a matter which only affected him personally, and not the estate. To reimburse him out of the trust estate for the expense of an unsuccessful appeal of this nature would be against both law and natural justice.
Order affirmed.
Gileillan, C. J., absent on account of sickness, took no part.
(Opinion published 61 N. W. 330.)